—Appeal from order, Supreme Court, New York County (Carol Huff, J.), entered March 26, 1998, which granted defendants’ motion for summary judgment, deemed an appeal from the ensuing judgment, same court and Justice, entered April 8, 1998, dismissing the complaint, and, as so considered, the judgment unanimously affirmed, without costs.
Plaintiffs in this defamation action produce a series of local beauty pageants, promoted nationwide, the winners of which participate in a well-publicized national pageant that has been considered for syndicated national television broadcast. We af*34firm on a finding that plaintiffs have not shown that defendants acted in a grossly irresponsible manner (see, Gorman v Random House, 237 AD2d 564, 565, lv dismissed in part and denied in part 90 NY2d 921). Further, we note that some, if not all, of the statements pleaded in the complaint and emphasized on appeal were of a “loose, figurative or hyperbolic” sort and, as such, nonactionable as expressions of opinion (see, Polish Am. Immigration Relief Comm. v Relax, 189 AD2d 370, 373). We have not considered plaintiff’s arguments as to any statement from the broadcast not pleaded with specificity in the amended complaint (see, CPLR 3016 [a]). Were we to consider such arguments, we would find them unavailing. Concur — Lerner, J. P., Rubin, Andrias and Buckley, JJ.